      Case 1:21-cv-00100-EGS Document 80 Filed 02/18/21 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

                                            )
NANCY GIMENA HUISHA-HUISHA, et al.,         )
                                            )
Plaintiffs,                                 )
                                            )
                                            )
v.                                          )
                                            ) No. 1:21-CV-00100-EGS
ALEJANDRO MAYORKAS, Secretary of Homeland )
Security, in his official capacity, et al., )
                                            )
Defendants.                                 )
                                            )


       PLAINTIFFS’ EMERGENCY MOTION FOR STAY OF REMOVAL
                      OF THE TORRES FAMILY
          Case 1:21-cv-00100-EGS Document 80 Filed 02/18/21 Page 2 of 4




       Plaintiffs respectfully seek an emergency stay of removal for the Torres family, which

belongs to the proposed Class in this case. The family is potentially in danger of imminent

expulsion as early as Friday, February 19, 2021.

       The family members and their identification numbers are:

   •   Paola Trinidad Torres-Rojas (SID 369-842-359) and her minor child M.J.Z.T. (SID 369-

       842-362).

       As the Court is aware, the families at issue in this case are subjected to the Title 42

Process, and the Court has previously stayed the removal of other families facing imminent

expulsion. Counsel for Plaintiffs recently became aware of the family at issue in this Motion,

who are likewise being subjected to the Title 42 Process and are part of the proposed Class in

this case. Given their potentially imminent removal, Plaintiffs respectfully seek an

emergency stay of removal for this family.

       A stay of removal is amply warranted. For all the reasons explained in Plaintiffs’ prior

motions for stays of removal, which the Court granted, the Torres family has a strong likelihood

of success on the merits to their challenge to the Title 42 Process. See ECF No. 5-1 at 7-15. And

the equities likewise tip sharply in favor of a stay here. See id. at 4-7. As set forth in the

accompanying declaration, the family fled to the United States seeking humanitarian protection,

and are in grave danger of persecution and other harm if they are summarily expelled.

Moreover, as this Court previously explained, the threatened expulsion of noncitizens in

violation of their statutory rights to “apply for asylum or withholding of removal” is itself

irreparable, as “[o]nce expelled from the United States and outside the jurisdiction of the Court,

it is not clear that a remedy can be provided.” P.J.E.S. v. Wolf, __ F. Supp. 3d. ___, No. 20-CV-




                                                  1
         Case 1:21-cv-00100-EGS Document 80 Filed 02/18/21 Page 3 of 4




2245-EGS, 2020 WL 6770508, at *13 (D.D.C. Nov. 18, 2020).1 By contrast, the government

will suffer minimal prejudice from a stay of removal of this family, particularly where removing

them is ultra vires and contrary to the statutes Congress enacted. See ECF No. 5-1 at 7; J.B.B.C.

v. Wolf, No. 20-CV-1509-CJN, 2020 WL 6041870, at *8 (D.D.C. June 26, 2020).

       On Thursday, February 18, 2021, counsel for Plaintiffs contacted counsel for Defendants

Sean Tepe regarding this family. As of the time of this filing, counsel for Plaintiffs was not able

to ascertain Defendants’ position on this motion.

                                         CONCLUSION

       The Court should issue a stay of the removal of the Torres family, as identified above.




1
 On Friday, January 29, 2021, a motions panel of the D.C. Circuit stayed the P.J.E.S.
preliminary injunction pending appeal and expedited the appeal. See Order, P.J.E.S. v. Pekoske,
No. 20-5357 (D.C. Cir. Jan. 29, 2021), Doc. # 1882899. As this Court has noted, “the D.C.
Circuit’s order is not published and was issued without opinion or reasoning.” Order Granting
Stay (Feb. 1, 2021).


                                                 2
        Case 1:21-cv-00100-EGS Document 80 Filed 02/18/21 Page 4 of 4




Dated: February 18, 2021                      Respectfully submitted,


Stephen B. Kang*                                 /s/ Lee Gelernt_______________
Cody Wofsy*                                      Lee Gelernt*
Morgan Russell*                                  Celso J. Perez (D.C. Bar No. 1034959)
American Civil Liberties Union Foundation,       Daniel A. Galindo*
Immigrants’ Rights Project                       Omar Jadwat*
39 Drumm Street                                  Ming Cheung*
San Francisco, CA 94111                          American Civil Liberties Union Foundation,
Tel: (415) 343-0770                              Immigrants’ Rights Project
                                                 125 Broad Street, 18th Floor
Andre Segura                                     New York, NY 10004
Kathryn Huddleston                               Tel: (212) 549-2600
Rochelle Garza
Brantley Shaw Drake                              Robert Silverman**
American Civil Liberties Union Foundation        Irit Tamir**
of Texas, Inc.                                   Oxfam America
5225 Katy Freeway, Suite 350                     Boston, MA 02115, Suite 500
Houston, Texas 77007                             Tel: (617) 482-1211
Tel: (713) 942-8146
                                                 Scott Michelman (D.C. Bar No. 1006945)
Tamara F. Goodlette*                             Arthur B. Spitzer (D.C. Bar No. 235960)
Refugee and Immigrant Center for                 American Civil Liberties Union Foundation of
Legal Education and Legal Services               the District of Columbia
(RAICES)                                         915 15th Street NW, Second Floor
802 Kentucky Avenue                              Washington, D.C. 20005
San Antonio, TX 78201                            Tel: (202) 457-0800
Tel: (210) 960-3206
                                                 Jamie L. Crook (D.C. Bar No. 1002504)
Karla M. Vargas*                                 Karen Musalo
Texas Civil Rights Project                       Neela Chakravartula
1017 W. Hackberry Ave.                           Center for Gender & Refugee Studies
Alamo, Texas 78516                               UC Hastings College of the Law
Tel: (956) 787-8171                              200 McAllister Street
                                                 San Francisco, CA 94102
                                                 Tel: (415) 565-4877


                                                 Attorneys for Plaintiffs

                                                 *Admitted pro hac vice
                                                 **Pro hac vice application forthcoming




                                             3
